DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed November 6, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating psoriasis comprising: administering a Chinese medicine composition to a subject in need thereof: wherein the Chinese medicine composition is an extract of a first mixture comprising 4-6 parts by weight of Pimenta officinalis, 4-6 parts by weight of Paeonia veitchii, 4-6 parts by weight of Anastatica hierochuntica, 4-6 parts by weight of Zingiber officinale, 2-30 parts by weight of Scutellaria baicalensis, and 4-6 parts by weight of Ziziphus Jujube, wherein the Chinese medicine  composition is prepared by the steps of providing the first mixture; mixing the first mixture with water to form a second mixture; heating the second mixture to obtain a crude extract; and filtering the crude extract to keep a liquid extract, does not reasonably provide enablement for treating psoriasis comprising administering a Chinese medicine composition to a subject in need thereof; wherein the Chinese medicine composition is any extract of a first mixture comprising any concentrations of each of Pimenta officinalis, Paeonia veitchii, Anastatica hierochuntica, Zingiber officinale, Scutellaria baicalensis, and Ziziphus Jujube.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731, 736-40, 8 USPQ2d 1400, 1403-07 (Fed. Cir. 1988), set forth eight factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (MPEP § 2164.01)
a. 	The breadth of the claim: The rejected claims are drawn to methods of treating psoriasis comprising administering a Chinese medicine composition to a subject in need thereof; wherein the Chinese medicine composition is any extract of a first mixture comprising any concentrations of each of Pimenta officinalis, Paeonia veitchii, Anastatica hierochuntica, Zingiber officinale, Scutellaria baicalensis, and Ziziphus Jujube.  Claim terms "an extract" is not qualified, and the first mixture could comprise any amount of each of the herbal substances recited. No plant material is specified with a part, e.g., stem, root, etc.  .
b.	Nature of the invention: The nature of the invention is methods of treating psoriasis by administering an extract of a mixture of six plant substances.
c.	The state of the prior art:  Whittle (US 5466452) teaches herbal compositions for treating psoriasis, and discloses that Paeonia veitchii and Scutellaria baicalensis have been used for skin disorders, including psoriasis (title; abstract;  col.1 ll.37-46; Table 1; Example 7; claim 1).   
Chen (Chen, K., et al., Literature Research of Chinese Medical Syndromes and Prescription Drug Law of Psoriasis (2012), available at https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.636.1438&rep=rep1&type=pdf, accessed 5/26/2022) lists semen coicis, scutellaria, and gypsum among the most frequently used in “syndromes medication’ for psoriasis (title; abstract;  Table 2 and accompanying text).
Carpanzano (US 2016/0361261) mentions Ziziphus jujuba as an anti-psoriatic (para.0145). 
General efficacy in treating psoriasis from using any and all extracts of these medicines in combination with one another or the others in claim 1 has not been disclosed.
d.	Level of one of ordinary skill in the art:  the level of ordinary skill is high as trained physicians would treat psoriasis by administering extract of medicinal plant material.
e.	Level of predictability in the art: the level of predictability is low as etiology of psoriasis is unknown, with triggers ranging from stress level to infections, and the psoriatic rash could involve not only skin but also nails and joints. 
f.	Amount of direction provided by the inventor:  Applicant does not appear to disclose guidance or methods of how to specifically treat psoriasis except by administering aqueous extracts, all of which are based on Preparation Example 1 comprised of specific ratio of the six ingredients recited in claim 1.
g.	Existence of working examples:  The disclosure does not include any animal models or in vitro data tending to support clinical attainment of treating or ameliorating the symptoms of psoriasis but for the administration of aqueous extracts based on Preparation Example 1.     
h. 	Quantity or experimentation needed to make or use the invention based on the content of the disclosure: considering the state of the art as discussed by the references above, particularly regarding the unpredictability of treating psoriasis with a combination of Paeonia veitchii, Scutellaria baicalensis, and Ziziphus jujube with Pimenta officinalis, Anastatica hierochuntica, and Zingiber officinale, variability among symptoms of psoriasis among individuals, and the lack of guidance provided in the specification, the person of ordinary skill would have to engage in significant amount experimentation and ingenuity to practice the invention commensurate in the scope of the claims.
In conclusion, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with claims 1-20.
		
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615